            Case 2:20-cv-03660-JMY Document 1 Filed 07/28/20 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
KAREN BURTON-LISTER                 :
                                    :               CIVIL ACTION
                  Plaintiff,        :
                                    :               NO.: __________________________
       v.                           :
                                    :
TRI-COUNTY PAIN MANAGEMENT          :
CENTER, P.C.; BEABB INC.; 3B PAIN   :
MANAGEMENT CENTER, P.C.; BEABB :
INC. d/b/a NORRISTOWN PAIN          :
MANAGEMENT CENTER; GREATER :
PHILADELPHIA PAIN MANAGEMENT :
CENTER, P.C.; MONROEVILLE SCIC, :
INC.; NESHAMINY VALLEY PAIN         :
MANAGEMENT CENTER, P.C.; SOUTH :
JERSEY NEUROLOGY AND PAIN           :
CENTER, P.C.; PRECISION PAIN        :
MANAGEMENT CENTER, P.C.; WEST :
PHILADELPHIA PAIN MANAGEMENT :
CENTER, INC.; and WILMINGTON        :
PHYSICAL MEDICINE AND               :
 REHABILITATION INC.                :
                                    :
                  Defendants.       :
____________________________________:

                               CIVIL ACTION COMPLAINT

       Karen Burton-Lister (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by

and through her undersigned counsel, hereby avers as follows:

                                      INTRODUCTION

       1.       Plaintiff has initiated this action to redress violations by Tri-County Pain

Management Center, P.C., BEABB Inc., 3B Pain Management Center, P.C., BEABB Inc. d/b/a

Norristown Pain Management Center, P.C., Greater Philadelphia Pain Management Center, P.C.,

Monroeville SCIC, Inc., Neshaminy Valley Pain Management Center, P.C., South Jersey
              Case 2:20-cv-03660-JMY Document 1 Filed 07/28/20 Page 2 of 12




Neurology and Pain Center, P.C., Precision Pain Management Center, P.C., West Philadelphia

Pain Management Center, Inc., and Wilmington Physical Medicine and Rehabilitation Inc.

(hereinafter collectively referred to as “Defendants”) of the Americans with Disabilities Act, as

amended (“ADA” – 42 U.S.C. §§ 12101 et. seq.), Title VII of the Civil Rights Act of 1964 (“Title

VII” – 42 U.S.C. §§ 200d et seq.)/the Pregnancy Discrimination Act (“PDA”), and the

Pennsylvania Human Relations Act (“PHRA”).1 As a direct consequence of Defendants’ unlawful

actions, Plaintiff seeks damages as set forth herein.

                                       JURISDICTION AND VENUE

         2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws.

         3.       This Court may properly assert personal jurisdiction over Defendants because their

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendants to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

         4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendants are deemed to reside where they are subjected to personal jurisdiction,

rendering Defendants residents of the Eastern District of Pennsylvania.

         5.       Plaintiff is proceeding herein (in part) under the ADA and Title VII after properly

exhausting all administrative remedies with respect to such claims by timely filing a Charge of


1
 Plaintiff’s claims under the PHRA are referenced herein for notice purposes. She is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in advance of same
because of the date of issuance of her federal right-to-sue-letter under the ADA and Title VII. Plaintiff’s PHRA claims
however will mirror identically her federal claims under the ADA and Title VII.

                                                           2
             Case 2:20-cv-03660-JMY Document 1 Filed 07/28/20 Page 3 of 12




Discrimination with the Equal Employment Opportunity Commission (“EEOC”) and by filing the

instant lawsuit within ninety (“90”) days of receiving a notice of dismissal and/or right to sue letter

from the EEOC.

                                              PARTIES

        6.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.       Plaintiff is an adult individual with an address of P.O. Box 1133, Lansdale,

Pennsylvania 19446.

        8.       Defendants are a large enterprise of over 10 locations doing business under the

umbrella of Tri-County Pain Management Centers, but using such entity names as Tri-County Pain

Management Center, P.C., BEABB Inc., 3B Pain Management Center, P.C., BEABB Inc. d/b/a

Norristown Pain Management Center, P.C., Greater Philadelphia Pain Management Center, P.C.,

Monroeville SCIC, Inc., Neshaminy Valley Pain Management Center, P.C., South Jersey

Neurology and Pain Center, P.C., Precision Pain Management Center, P.C., West Philadelphia

Pain Management Center, Inc., and Wilmington Physical Medicine and Rehabilitation Inc., and

they are all registered corporate entities with the Pennsylvania Department of State.

        9.       Upon information and belief, the above entities were run as a joint operation and

enterprise with employees moving from one entity to another and all operations being conducted

as if a single enterprise. Because of their interrelation of operations, common ownership or

management, centralized control of labor relations, common ownership or financial controls, and

other factors, Defendants are sufficiently interrelated and integrated in their activities, labor

relations, ownership, and management that they made be treated as a single and/or joint employer

for purposes of the instant action.



                                                   3
          Case 2:20-cv-03660-JMY Document 1 Filed 07/28/20 Page 4 of 12




        10.    Plaintiff received payroll and a W-2 (for taxation purposes) directly from Defendant

3B Pain Management Center, P.C., but was functionally and legally an employee of all Defendants.

        11.    Upon information and belief, one of the locations in which Defendants collectively

operate from (and is listed as the address for Plaintiff’s employer on her W-2 form) is 600 Louis

Drive, Suite 202, Warminster, Pennsylvania 18974. Plaintiff managed Human Resource (“HR”)

matters at all Defendant locations but was deemed based at the Warminster, Pennsylvania address.

        12.    At all times relevant herein, Defendants acted by and through their agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendants.

                                  FACTUAL BACKGROUND

        13.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        14.    Plaintiff was hired by Defendants in August of 2019 as an HR Manager, responsible

for HR matters at all of Defendants’ locations; however, Plaintiff was deemed based out of

Defendants’ 600 Louis Drive, Suite 202, Warminster, Pennsylvania location.

        15.    Plaintiff was primarily supervised by Defendants’ Chief Operating Officer

(“CEO”), Dr. Brian Bayzick (hereinafter “Dr. Bayzick”) and Chief Operations Officer (“COO”)

Dr. Brian Epstein (hereinafter “Dr. Epstein”).

        16.    Plaintiff was viewed as an otherwise exemplary manager for Defendants, often

receiving praise up to and until she discussed her health conditions with Defendants’ management

the month prior to her termination (discussed further infra).

        17.    In particular, between March 17th and March 19th of 2020, in the midst of the

COVID-19 pandemic, Plaintiff disclosed to Defendants’ management that she had several



                                                 4
          Case 2:20-cv-03660-JMY Document 1 Filed 07/28/20 Page 5 of 12




disabilities and requested the ability to work from home, at which time she was directed to identify

any and all of her health conditions.

       18.     In response to Defendants’ management’s request to identify her disabilities,

Plaintiff disclosed an autoimmune disease, Diabetes, Hypertension, and Asthma with underlying

concerns of coronavirus contraction. Plaintiff was directed to obtain medical documentation for

her reasonable accommodation request (i.e. the ability to work from home), which she did.

       19.     On or about April 9, 2020, just a few weeks after disclosing her aforesaid

disabilities and requesting the accommodation to work from home, Plaintiff was abruptly

terminated for allegedly not being “informative enough.”

       20.     Defendants purported reason for terminating Plaintiff – not being “informative

enough” is false and completely pretextual because inter alia (1) Plaintiff consistently worked hard

for Defendants and performed her job well; (2) Plaintiff did not have a disciplinary history while

working for Defendants; (3) Plaintiff provided Defendants with all of the information they

requested regarding her disabilities and accommodation requests; and (4) Plaintiff was terminated

shortly after informing Defendants’ management of her serious health conditions and need for

accommodations.

       21.     Separately and apart from Plaintiff’s aforesaid claims of disability discrimination

and retaliation, leading up to her termination, Plaintiff also objected to discrimination on behalf of

a pregnant co-worker, Nicole (last name unknown, hereinafter “Nicole”) who inquired about

working remotely.

       22.     Specifically, Dr. Bayzick had informed Plaintiff, “she [Nicole] is pregnant, so I

don’t trust her working from home,” and “we should just fire her since she is pregnant anyway.”




                                                  5
          Case 2:20-cv-03660-JMY Document 1 Filed 07/28/20 Page 6 of 12




When Plaintiff advised Dr. Bayzick that she would not participate in terminating Plaintiff because

of her pregnancy, as it was illegal, he hostilely replied that he would talk to his own lawyer.

        23.    Dr. Bayzick exhibited clear frustration and animosity toward Plaintiff at her refusal

to participate in his unlawful scheme to terminate Nicole because of her pregnancy.

        24.    Shortly thereafter, Plaintiff came to learn that Dr. Bayzick sent Nicole a letter

identifying she was terminated, without any of Plaintiff’s involvement.

        25.    Plaintiff believes and therefore avers that she was also terminated from her

employment with Defendants for having objected to and/or complained of Defendants’ Title

VII/PDA violations on behalf of her co-worker.

                                         COUNT I
           Violations of the Americans with Disabilities Act, as Amended (“ADA”)
        ([1] Actual/Perceived/Record of Disability Discrimination; and [2] Retaliation)
                                   -Against All Defendants-

        26.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        27.    Plaintiff suffered from qualifying health conditions under the ADA which affected

her ability (at times) to perform some daily life activities.

        28.    Plaintiff kept Defendants’ management informed of her serious medical conditions

and need for accommodations.

        29.    Despite Plaintiff’s aforementioned health conditions and limitations, she was still

able to perform the duties of her job well with Defendants; however, Plaintiff did require

reasonable medical accommodations at times.

        30.    Plaintiff requested reasonable accommodations from Defendants, including but not

limited to, the ability to work remotely during the COVID-19 pandemic as a result of her aforesaid

disabilities and concerns of coronavirus contraction.

                                                   6
          Case 2:20-cv-03660-JMY Document 1 Filed 07/28/20 Page 7 of 12




        31.    On or about April 9, 2020, in close proximity to Plaintiff’s request and/or utilization

of a reasonable medical accommodation (i.e. the ability to work remotely), Plaintiff was abruptly

terminated from her employment with Defendants.

        32.    Therefore, Plaintiff believes and avers that she was terminated from Defendants

because of: (1) her known and/or perceived health problems; (2) her record of impairment; and/or

(3) her requested accommodations (which constitutes illegal retaliation).

        33.    These actions aforesaid constitute violations of the ADA.

                                          COUNT II
                         Title VII/the Pregnancy Discrimination Act
                                         (Retaliation)
                                   -Against All Defendants-

        34.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        35.    Leading up to her termination, Plaintiff had also objected to discrimination on

behalf of a pregnant co-worker who inquired about working remotely.

        36.    Specifically, Plaintiff objected to Defendants’ managements’ intent to terminate

the pregnant co-worker because of her pregnancy.

        37.    Plaintiff informed Defendants’ management that she would not participate in

terminating the co-worker because of her pregnancy as it constituted illegal discrimination.

        38.    Defendants’ management later terminated the co-worker without Plaintiff’s

involvement.

        39.    On or about April 9, 2019, in close proximity to when Plaintiff engaged in protected

activity under Title VII/PDA, Plaintiff was abruptly terminated for pretextual reasons.




                                                 7
           Case 2:20-cv-03660-JMY Document 1 Filed 07/28/20 Page 8 of 12




        40.      Plaintiff believes and therefore avers that she was terminated from her employment

with Defendants for having objected to and/or complained of Defendants’ Title VII/PDA

violations on behalf of her co-worker.

        41.      These actions as aforesaid constitute violations of Title VII/PDA, as amended.

                                             COUNT III
                         Violations of ERISA – Section 510, 29 U.S.C. § 1140
                                     (Interference & Retaliation)

        42.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        43.      Upon information and belief, Defendants’ management refused employees

participation in Defendants’ group health plan (including Plaintiff), only offering it to select people

despite Plaintiff’s ongoing concerns of same (and her inquiries of insurance for herself).2

        44.      Upon information and belief, a motivating factor in Defendants’ termination of

Plaintiff’s employment was Plaintiff’s attempts to exercise her rights under Defendants’ ERISA

qualified group health plan.

        45.      It is also believed and averred that Defendants terminated Plaintiff’s employment

with the purpose of interfering with her attempt to attain benefits under Defendants’ ERISA

qualified group health plan.

        46.      Plaintiff’s termination from her employment for the aforesaid reasons constitutes

violations of ERISA, Section 510.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:




2
  Shortly before her termination, Plaintiff discovered that several of Defendants’ managers were provided with heath
insurance under Defendants’ group health plan, including the Billing Manager, while Plaintiff (Defendants’ HR
Manager) was denied group health coverage and informed that “no employees” were provided with health coverage.

                                                         8
            Case 2:20-cv-03660-JMY Document 1 Filed 07/28/20 Page 9 of 12




       A.       Defendants are to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

       B.       Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement and seniority;

       C.       Plaintiff is to be awarded punitive damages as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendants for their

willful, deliberate, malicious and outrageous conduct and to deter Defendants or other employers

from engaging in such misconduct in the future;

       D.       Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.       Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

       F.       Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.



                                                      Respectfully submitted,

                                                      KARPF, KARPF & CERUTTI, P.C.

                                               By:    _______________________________
                                                      Ari R. Karpf, Esq.
                                                      3331 Street Rd.
                                                      Two Greenwood Square, Suite 128
                                                      Bensalem, PA 19020
                                                      (215) 639-0801
Dated: July 28, 2020

                                                  9
                     Case 2:20-cv-03660-JMY Document 1 Filed 07/28/20 Page 10 of 12




                          ==========h~êÉå=_ìêíçåJiáëíÉê

=========================qêáJ`çìåíó=m~áå=j~å~ÖÉãÉåí=`ÉåíÉêI=mK`KI=Éí=~äK




                    TLOULOMOM
                             Case 2:20-cv-03660-JMY
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   07/28/20 Page 11 of 12
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       ml=_çñ=NNPPI=i~åëÇ~äÉI=m^=NVQQS
Address of Plaintiff: ______________________________________________________________________________________________

                       SMM=içìáë=aêáîÉI=pìáíÉ=OMOI=t~êãáåëíÉêI=m^=NUVTQ
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           TLOULOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           TLOULOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:20-cv-03660-JMY Document 1 Filed 07/28/20 Page 12 of 12
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
    _roqlkJifpqboI=h^obk                                                                                   qofJ`lrkqv=m^fk=j^k^dbjbkq=`bkqboI=mK`KI=bq=^iK

    (b) County of Residence of First Listed Plaintiff                 jçåíÖçãÉêó                             County of Residence of First Listed Defendant                 _ìÅâë
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                     f
                                                                                                        (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                    PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                     Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                            of Business In This State

❒ 2    U.S. Government                 ’ 4 Diversity                                               Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                   Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                 Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                           FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                      PERSONAL INJURY                   PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’ 310 Airplane                    ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’ 315 Airplane Product                  Product Liability     ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument               Liability                  ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’ 320 Assault, Libel &                  Pharmaceutical                                                    PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment           Slander                          Personal Injury                                               ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’ 330 Federal Employers’                Product Liability                                             ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted               Liability                  ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’ 340 Marine                            Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’ 345 Marine Product                    Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment             Liability                   PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’ 350 Motor Vehicle               ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’ 355 Motor Vehicle               ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                     Product Liability           ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’ 360 Other Personal                    Property Damage               Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                          Injury                      ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’ 362 Personal Injury -                 Product Liability      ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                           Medical Malpractice                                             Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS                   PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒ 440 Other Civil Rights            Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒ 441 Voting                      ❒ 463 Alien Detainee               Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒ 442 Employment                  ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒ 443 Housing/                          Sentence                                                             26 USC 7609                       Agency Decision
❒   245 Tort Product Liability             Accommodations              ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒ 445 Amer. w/Disabilities -
                                     u                                 ❒ 535 Death Penalty               IMMIGRATION                                                                State Statutes
                                           Employment                    Other:                    ❒ 462 Naturalization Application
                                     ❒ 446 Amer. w/Disabilities -      ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                           Other                       ❒ 550 Civil Rights                Actions
                                     ❒ 448 Education                   ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from          ❒ 4 Reinstated or        ’     5 Transferred from     ❒ 6 Multidistrict                  ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court            Reopened                     Another District            Litigation -                    Litigation -
                                                                                                                            (specify)                      Transfer                        Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            ^a^=EQOrp`NONMNFX=qáíäÉ=sff=EQOrp`OMMMFLma^
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=^a^I=qáíäÉ=sffLma^=~åÇ=íÜÉ=mÉååëóäî~åá~=eìã~å=oÉä~íáçåë=^ÅíK
VII. REQUESTED IN     ❒                         CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            TLOULOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                   JUDGE                               MAG. JUDGE

                  Print                                Save As...                                                                                                                   Reset
